Citation Nr: 1541154	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-10 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death and, if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to July 1967.  He died in January 2000 and the appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board notes that in addition to a paper claims file, the Veteran also has paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  With the exception of additional VA treatments records dated to December 1999, a review of the remaining documents in Virtual VA reveals that they are either duplicative of documents located in the paper claims file or irrelevant to the issue on appeal.  The VBMS record does not contain any documents at this time.       
   
The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2000 determination, the RO denied service connection for the cause of the Veteran's death; the appellant did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The evidence received since the September 2000 decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.



CONCLUSIONS OF LAW

1.  The September 2000 determination that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2015)].

2.  The evidence received since the September 2000 determination is new and material, and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claim of entitlement to service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The appellant is seeking to reopen her claim for service connection for the cause of the Veteran's death.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for the cause of the Veteran's death in September 2000 decision.  The RO noted that the Veteran was only service connected for left ankle fracture with minimal residuals and his death certificate showed that the primary cause of death was cardiogenic shock.  Therefore, the cause of the Veteran's death was not related to military service.  In reaching such decision, the RO considered the Veteran's service treatment records, post-service VA treatment records, and his death certificate.

In September 2000, the appellant was advised of the decision and her appellate rights.  However, she did not initiate an appeal from this decision, and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the September 2000 decision became final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38. C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2000) [(2015)].

Initially, the Board observes that the certificate of death shows that the Veteran died in January 2000.  The immediate cause of death was listed as cardiogenic shock and myocardial infarction.  At the time of his death, the Veteran was only service-connected for left ankle fracture.    

Since the September 2000 decision, additional evidence has been associated with the claims file, including additional statements from the appellant, additional VA treatment records and an March 2013 VA opinion.  As observed by the RO, a November 1967 VA examination, within one year of the Veteran's discharge showed a diagnosis of moderate hypertension.  Blood pressure readings were 160/90, 160/90 and 160/90.  Hypertension is presumed to have been incurred in service if manifests to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Again, the VA examination shows a diagnosis within one year of discharge and given that systolic pressure was primarily 160, the blood pressure readings taking at the examination meet the criteria for a 10 percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7101.  In sum, the Veteran's hypertension is presumed to have manifested in service.  

As such, a VA medical opinion was obtained in March 2013 to determine whether the Veteran's hypertension caused and/or substantially or materially contributed to his death pursuant to 38 C.F.R. § 3.312(b) (2015).  The examiner observed that the Veteran did indeed have hypertension, which was a risk factor for the development of ischemic heart disease, but he also had multiple other risk factors and medical conditions which might have contributed to his death.  Therefore, the examiner could not say without resorting to mere speculation that hypertension was the only direct cause of his myocardial infarction since there are many other factors that contributed to his death.  

Although the VA opinion appears to weigh against the appellant's claim, in light of the finding that the Veteran's hypertension manifested in service and given that the VA opinion did indicate that it was a risk factor for ischemic heart disease, the Board concludes that the evidence received since the September 2000 decision is new and material.  It is not redundant of evidence already in the record in September 2000, and relates to the unestablished fact of whether the cause of the Veteran's death may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened; the appeal is granted to this extent only.


REMAND

In light of reopening the appellant's claim for service connection for the cause of the Veteran's death, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide such claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, a VA opinion was done in March 2013.  However, the Board finds that this opinion is inadequate for appellate review.  In this regard, while acknowledging that the Veteran's hypertension was a risk factor for the development of ischemic heart disease, the examiner indicated that he could not offer an opinion with resorting to mere speculation as to whether hypertension only directly caused the Veteran's death.  However, the United States Court of Appeals for Veterans Claims (Court) has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  In the instant case, the examiner did not offer a detailed explanation for the inability to proffer an opinion.  Moreover, the examiner's opinion appeared to only address whether hypertension caused the Veteran's ischemic heart disease, the examiner did not offer an opinion as to whether it contributed substantially or materially to his death; or whether the disabilities that caused the Veteran's death were otherwise related to service.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that another medical by a VA cardiologist should be prepared to determine whether any disability that caused the Veteran's death manifested in service or was otherwise etiologically related to service; and whether the Veteran's hypertension, which is presumed to have manifested in service, caused or contributed substantially or materially to the Veteran's death. 

Moreover, there are documents in Spanish in the Veteran's record, specifically the Certification of Death, that need to be translated to English.  Thus, the AOJ should ensure that any documents written in Spanish, are translated from Spanish into English.

Accordingly, the case is REMANDED for the following action:

1. Translate all pertinent items of evidence written in Spanish into English, to specifically include the Certificate of Death.

2.  The record, including a copy of this remand, should be forwarded to VA cardiologist for a medical opinion.  After reviewing the record, the examiner should offer an opinion as to the following:

a)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's ischemic heart disease or any other disability that caused or contributed substantially or materially to his death, either had its onset in service or is etiologically related to the Veteran's military service or any incident thereof.  

b)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected hypertension either caused the Veteran's death or contributed substantially or materially to his death.  

The doctor must provide complete rationale for any and all stated opinions.  If the doctor cannot provide the above requested opinions without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


